Citation Nr: 9919201	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  97-17 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from June 1956 to May 1958.

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that determined 
that the veteran's claims of entitlement to service 
connection for hearing loss, defective vision, and dental 
problems were not well grounded.

The Board notes that during the veteran's December 1998 
personal hearing, he withdrew the issues of entitlement to 
service connection for his vision and dental problems.  The 
veteran provided a statement to this effect on December 8, 
1998.  Additionally, the veteran raised a claim of 
entitlement to service connection for tinnitus.  This matter 
is referred to the RO for adjudication.


FINDING OF FACT

Medical evidence of a nexus between post-service hearing loss 
and the veteran's period of service has not been submitted.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

The veteran's service medical records are not of record.  
Apparently, the veteran's records were amongst those damaged 
in the 1973 fire, as confirmed by The National Personnel 
Records Center (NPRC) in August 1974.  National Archives (NA) 
Form 13055 is part of the record in which the veteran 
indicated that he was treated for hearing loss in 1957 in 
South Korea.  A Certificate of Military Service is of record.  

Post-service records relate to the veteran's treatment for 
alcohol dependence.  Records dated in June 1996 are silent 
for any complaints, findings, or diagnoses related to hearing 
loss.  Further, in VA Form 21-3101, NPRC verified that there 
were no morning reports for the time period extending from 
January to December 1957, as indicated by the veteran.  The 
veteran's service personnel records are also of record.

The veteran had a personal hearing in December 1998.  The 
veteran testified that when he was in service, he was 
affiliated with the Triple A Division in aircraft and 
artilleries.  Transcript (T.) at 4.  He further stated that 
he dealt with a mounted machine gun and did not wear ear 
protection.  (T.) at 4.  The veteran also testified that it 
was at that time when he was first exposed to loud noises.   
(T.) at 4, 5.  He also stated that he went to the main 
medical center in Korea to have his ears checked.  (T.) at 5.  
After he separated from service, the veteran stated that he 
sought treatment on several occasions.   (T.) at 5.  The last 
time that he was treated was at the Palo Alto facility about 
one year and a half earlier.  (T.) at 5, 6.  When questioned 
as to treatment after separation, the veteran stated that his 
ears used to ring and that he went to a family doctor for 
treatment.  (T.) at 6.  When questioned about hearing 
examinations when the veteran worked with the Housing 
Authority, the veteran stated that he did not have any 
examination during that time.  (T.) at 8.  
II.  Analysis

As an initial matter, the Board notes that in well grounded 
cases, service connection may be granted for disability 
arising from disease or injury incurred in or aggravated by 
active service in the Armed Forces.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be allowed on a presumptive basis 
for sensorineural hearing loss, if the disability becomes 
manifest to a compensable degree within one year after the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

Entitlement to service connection for hearing impairment is 
subject to other requirements under 38 C.F.R. § 3.385 (1998).  
The threshold for normal hearing ranges from zero to twenty 
decibels, and any reading higher than twenty indicates some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  However, under VA law, service connection may only 
be granted for impaired hearing when the auditory threshold 
in any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz reaches a level of 40 decibels or greater.  Also, 
impaired hearing will be considered a disability if the pure 
tone threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4,000 Hertz are 26 decibels or greater, 
or when speech recognition scores utilizing the Maryland CNC 
test are less than 94 percent.  38 C.F.R. § 3.385.

However, prior to a review on the merits, the veteran must 
establish a well-grounded claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that there are 
three basic evidentiary requirements to establish a well 
grounded claim for service connection:  (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of an inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), aff'd sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

In the present case, the Board has determined that the 
veteran has not met his burden to establish a well-grounded 
claim.  Overall, the veteran in this case has failed to 
present competent evidence of a medical link between service 
and post-service hearing loss.  The veteran's service medical 
records are not associated with the veteran's claims folder, 
in spite of the RO's several attempts to locate them.  
Furthermore, NPRC confirmed that there were no morning 
reports for the veteran during the time period he had so 
indicated.  Additionally, there are no post-service records 
related to the veteran's claimed hearing loss.  Medical 
records submitted relate solely to VA hospital admission for 
treatment of alcohol dependence in 1996.  Thus, in this 
regard, the veteran has failed to provide evidence so as to 
establish a well grounded claim.

Moreover, during the veteran's personal hearing conducted in 
December 1998, he stated that he sought treatment for his 
hearing problems on several occasions about one year and a 
half earlier.  Nonetheless, he did not provide competent 
evidence of any related treatment.  Further, as to treatment 
close in time to separation from service, the veteran only 
referred to visits with a family doctor for problems with 
ringing in his ears.  The Board notes that this veteran has 
not submitted evidence that he is medically skilled or 
trained so as to render a medical opinion competent.  Thus, 
his assertions that his hearing loss directly relates to 
exposure to noise while in service are not competent medical 
opinions and are insufficient for the purpose of establishing 
a well grounded claim.  Caluza v. Brown, 7 Vet. App. 498, 
506.  Therefore, given that the veteran has not provided 
medical opinions and clinical data to substantiate his 
allegations of inservice hearing loss, he fails to establish 
a well-grounded claim.

Overall, the veteran has failed to present competent evidence 
of a causal link between any arguable post-service hearing 
loss and his period of service.  The Board stresses that the 
duty to assist the veteran is triggered upon the submission 
of a well grounded claim.  As the Board concludes that the 
claim of service connection is not well grounded, such duty 
does not arise in this case.  38 U.S.C.A. § 5107.  The 
veteran is reminded here that even in cases in which the duty 
to assist is triggered, the duty ". . . is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Therefore, in light of the above, the Board finds that this 
veteran has not established a well grounded claim.  The Board 
does recognize the efforts on the part of the RO to assist 
with the development of the veteran's claim; however, the 
veteran has failed to provide competent evidence to 
substantiate his allegations of hearing loss related to 
service.  In general, the veteran must put forth competent 
medical evidence to substantiate that his hearing loss is due 
to service.  Such a relationship requires a medical opinion, 
and as stated above, there is no evidence of record to 
support that the veteran himself is medically qualified to 
render such opinions.  Overall, there is no evidence to 
support that his hearing loss began in service or within the 
presumptive period or that it is the result of his service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 
3.307, 3.309.



ORDER

Entitlement to service connection for hearing loss is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

